                      IN THE UNITED STATES DISTRICT COURT
                    FOR THE NORTHERN DISTRICT OF OKLAHOMA

 JOSEPH GOODLY, on behalf of himself
 and other persons similarly situated,

                 Plaintiffs,

 v.                                                 Case No. 16-CV-334-GKF-JFJ

 CHECK-6, INC., YAREMA SOS, BRIAN
 BRURUD, DENNIS ROMANO, S. ERIC
 BENSON, LAURA OWEN, and JOHN
 DILLON,

                 Defendants.

                                     OPINION AND ORDER

       In this action, the plaintiffs seek overtime compensation pursuant to the Fair Labor

Standards Act (“FLSA”), 29 U.S.C. §§ 201, et seq. Before the court is the defendants’ Motion to

Decertify Plaintiff’s Collective Class [Doc. 301]. For the reasons set forth below, the court grants

the motion.

                                   I. Procedural Background

       On March 7, 2016, the named plaintiff, Joseph Goodly, commenced this action, asserting

claims “on behalf of himself and all others similarly situated.” [Doc. 1, p. 1 ¶ 1]. On November

4, 2016, the court conditionally certified the claims as a collective action pursuant to 29 U.S.C.

§ 216(b). [Doc. 45, p. 7]. The court defined the class of potential plaintiffs in this collective action

as follows: “All persons who worked for Check-6, Inc. as ‘Coaches’ and were paid a ‘day rate’ at

any time in the three years preceding the date of [the] order.” [Id.]. Thereafter, eighteen opt-in

plaintiffs filed consent forms indicating their intent to join the collective action. [Doc. Nos. 49–56,

58, 61–63, 75, 80, 83–85, 95]. After the close of discovery, the court ruled on four separate

summary judgment motions. [Doc. 318; Doc. 343; Doc. 351; Doc. 352]. Among other things, the
court entered an order on October 26, 2018 granting the defendants summary judgment on the

claims asserted by four of the opt-in plaintiffs—Aleksandr Goncharov, David Fuller, Edward

Swanda, and Stephen Wall—pursuant to the foreign workplace exemption, 29 U.S.C. § 213(f).

[Doc. 352, p. 11].

                                     II. Standard of Review

       The FLSA permits legal action against an employer “by any one or more employees for

and in behalf of himself or themselves and other employees similarly situated.” 29 U.S.C.

§ 216(b). The FLSA does not define the phrase “similarly situated.” See Thiessen v. Gen. Elec.

Capital Corp., 267 F.3d 1095, 1102 (10th Cir. 2001). Nevertheless, courts must determine who is

similarly situated in a “manner that is orderly, sensible, and not otherwise contrary to statutory

commands or the provisions of the Federal Rules of Civil Procedure.” Hoffmann–La Roche Inc.

v. Sperling, 493 U.S. 165, 170 (1989).

       The Tenth Circuit has approved an ad-hoc, two-step approach to § 216(b) certification

claims. See Thiessen, 267 F.3d at 1102. Under this approach, a court “makes an initial notice stage

determination of whether plaintiffs are similarly situated,” requiring “nothing more than

substantial allegations that the putative class members were together the victims of a single

decision, policy, or plan.” Id. (internal quotation marks omitted). Then, after discovery, the court

makes a second, stricter similarly-situated determination considering “(1) disparate factual and

employment settings of the individual plaintiffs; (2) the various defenses available to defendant

which appear to be individual to each plaintiff; [and] (3) fairness and procedural

considerations . . . .” Id. at 1103 (internal quotation marks omitted). The decision whether to

decertify a collective action is generally within the district court’s trial management discretion. Id.

at 1105; see also In re Chipotle Mexican Grill, Inc., No. 17-1028, 2017 WL 4054144, at *3 (10th

Cir. Mar. 27, 2017).


                                                  2
                                            III. Analysis

        The issue is whether the named plaintiff and the remaining fourteen opt-in plaintiffs are

“similarly situated” within the meaning of 29 U.S.C. § 216(b), such that it would be appropriate

to proceed to trial on all of their claims together. The court finds that the plaintiffs are not similarly

situated and that, under the circumstances, decertification is warranted by individualized issues,

which include, but are not limited to, the application of the foreign workplace exemption pursuant

to 29 U.S.C. § 213(f) and the determination of each plaintiff’s status as an independent contractor

or employee.

A. Foreign Workplace Exemption

        Previously, the defendants moved for partial summary judgment on the ground that the

overtime claims of certain plaintiffs fall, in whole or in part, within the foreign workplace

exemption pursuant to 29 U.S.C. § 213(f). [Doc. 277]. For the reasons set forth in its Opinion and

Order issued on October 26, 2018, the court granted the motion in part and denied it in part.

[Doc. 352]. Among other issues, that Opinion and Order addressed a dispute between the parties

regarding how the foreign workplace exemption applies to workweeks in which some of the

plaintiffs worked part of the week abroad and claim to have worked part of the week in the United

States. [Doc. 352, pp. 9–11]. It is undisputed that the plaintiffs worked in various locations with

differing schedules. Application of the foreign workplace exemption will require an individualized

analysis with respect to when and where each remaining plaintiff performed his or her work for

Check-6, particularly in weeks involving travel to or from the United States. This would cause the

proceedings to “devolve into numerous mini-trials, causing the jury to evaluate testimony from

countless witnesses and other evidence that is unique to particular Plaintiffs, and thus incompatible

with collective actions.” Blair v. TransAm Trucking, Inc., 309 F. Supp. 3d 977, 1010 (D. Kan.




                                                    3
2018) (quoting Green v. Harbor Freight Tools USA, Inc., 888 F. Supp. 2d 1088, 1104 (D. Kan.

2012)).

          At oral argument, plaintiffs’ counsel contended that the plaintiffs have the burden of

proving work within the territorial jurisdiction of the United States, and that burden is the same

with respect to all of the plaintiffs. Nevertheless, the circumstances of this case would require the

court to instruct the jury regarding the foreign workplace exemption, which the jury would need

to consider on a workweek-by-workweek and plaintiff-by-plaintiff basis when determining

liability and damages. This would significantly increase the complexity of the trial and the risk of

jury confusion. The plaintiffs argue that individualized damages calculations are not a sufficient

reason to grant decertification, but the foreign workplace exemption adds complexity beyond that

found in typical unpaid overtime calculations. Under the circumstances, the foreign workplace

exemption cannot be applied on a class-wide basis, and therefore weighs in favor of decertification.

B. Employment Status

          A central question in this case is whether the plaintiffs were “employees” or “independent

contractors” for purposes of the FLSA, which establishes overtime protections for covered

employees. See 29 U.S.C. § 207(a)(1). The court previously denied the parties’ cross-motions for

summary judgment as to this issue. [Doc. 318; Doc. 351]. As discussed in those prior decisions,

the Tenth Circuit applies a multi-factor “economic realities” test to determine whether an

individual is an independent contractor or employee. Acosta v. Paragon Contractors Corp., 884

F.3d 1225, 1235 (10th Cir. 2018) (citing Baker v. Flint Eng’g & Const. Co., 137 F.3d 1436, 1440

(10th Cir. 1998)). The test focuses on “whether the individual is economically dependent on the

business to which he renders service, or is, as a matter of economic fact, in business for himself.”

Barlow v. C.R. England, Inc., 703 F.3d 497, 506 (10th Cir. 2012) (quoting Doty v. Elias, 733 F.2d

720, 723 (10th Cir. 1984)).


                                                  4
         The Tenth Circuit instructs that, in focusing on the economic realities of the worker’s

economic dependence on the business, the economic realities ordinarily turn on six factors:

             (1) the degree of control exercised by the alleged employer over the worker,

             (2) the worker’s opportunity for profit or loss,

             (3) the worker’s investment in the business,

             (4) the permanence of the working relationship,

             (5) the degree of skill required to perform the work, and

             (6) the extent to which the work is an integral part of the alleged employer’s business. 1

Paragon, 884 F.3d at 1235. The overarching inquiry depends on the totality of the circumstances,

and no single factor is dispositive. Id. (citing Johnson v. Unified Gov’t of Wyandotte Cty., 371 F.3d

723, 729 (10th Cir. 2004)).

         Because the economic realities test is fact intensive and may require an individualized

analysis, “a number of courts have determined that whether an individual is an independent

contractor or an employee is not appropriate for determination on a class-wide basis.” Roberson

v. Rest. Delivery Developers, LLC, 320 F. Supp. 3d 1309, 1320 (M.D. Fla. 2018) (granting motion

to decertify) (quoting Demauro v. Limo, Inc., No. 8:10-CV-413-T-33AEP, 2011 WL 9191, at *3

(M.D. Fla. Jan. 3, 2011)); see also In re FedEx Ground Package Sys., Inc., Employment Practices

Litig., 662 F. Supp. 2d 1069, 1083 (N.D. Ind. 2009) (declining to certify FLSA collective action

because economic realities factors required individualized examination).




1
  In their supplemental brief, the plaintiffs discuss the “hybrid” test, which focuses on an employer’s right to control
the means and manner of a worker’s performance. [Doc. 355-1, pp. 1–2]. The plaintiffs cite Knitter v. Corvias
Military Living, LLC, 758 F.3d 1214, 1226 (10th Cir. 2014), but that was a Title VII case, not an FLSA case. The
plaintiffs have not identified any Tenth Circuit decisions applying the hybrid test in the FLSA context. Cf. Oestman
v. Nat’l Farmers Union Ins. Co., 958 F.2d 303, 305 (10th Cir. 1992) (explaining that courts typically apply the hybrid
test in Title VII and ADEA cases, whereas the economic realities test “is most often applied to cases arising under the
[FLSA]”).


                                                           5
       Here, many of the relevant facts that must be considered under the economic realities test

vary between the plaintiffs.      For example, the plaintiffs pursued various other business

opportunities and had various other sources of income, including military pensions. [Doc. 290,

pp. 1–3 ¶¶ 1–9; Doc. 311-1, pp. 1–4 ¶¶ 1–9]. Some of the plaintiffs worked as airline pilots for

major airlines concurrently with their relationship with Check-6. [Doc. 290, p. 2 ¶ 5; Doc. 311-1,

p. 3 ¶ 5]. Such facts alone are not dispositive because an employee can work for multiple

employers; however, they are relevant to assessing each particular plaintiff’s economic

dependence on Check-6. Indeed, the Tenth Circuit has held that evaluating the “degree of control”

factor includes consideration of the worker’s “ability to work for other employers.” Paragon, 884

F.3d at 1235 (noting that worker “had engaged in flooring and plumbing work for other companies”

as support for determination of independent contractor status); see also Perez v. Off Duty Police

Servs., Inc., No. 3:13-CV-935-DJH, 2016 WL 10695150, at *8 (W.D. Ky. June 17, 2016) (holding

that “other employment and sources of income” were relevant to determination of employee

status). The plaintiffs here are ex-military officers who followed their service with practice in

various professions or vocations (e.g., airline pilot, lawyer, electrician, plumber, and aircraft

mechanic)—a variable that is likely to bear upon each individual plaintiff’s “ability to work for

other employers.”

       Furthermore, the plaintiffs worked for different Check-6 clients and had different

responsibilities at job sites. In their deposition testimony, the plaintiffs offered individualized

accounts regarding the degree of their autonomy while working for Check-6 and their expectations

with respect to the permanence of the working relationship. [See Doc. 290, pp. 4–8 ¶¶ 12–13, 25–

30 (collecting testimony)]. Because the relevant facts vary between the plaintiffs, the “totality of




                                                 6
the circumstances” for purposes of the economic realities test is unique to each plaintiff. See Blair,

309 F. Supp. 3d at 1003. Therefore, this issue also weighs in favor of decertification.

       The plaintiffs argue that decertification will prompt the same issue to be litigated in several

separate cases, wasting limited judicial time and resources. However, “the efficiency gained by

holding one trial as opposed to many cannot be obtained at the expense of a defendant’s due

process rights.” Blair, 309 F. Supp. 3d at 1010 (quoting Scott v. Chipotle Mexican Grill, Inc., No.

12-CV-8333 (ALC)(SN), 2017 WL 1287512, at *9 (S.D.N.Y. Mar. 29, 2017)).                     Although

decertification precludes the opt-in plaintiffs from trying this case in a single trial, they “likely

benefitted from the implementation of class-wide discovery on many of the issues relevant to their

FLSA claims.” Green, 888 F. Supp. 2d at 1104.

                                         IV. Conclusion

       WHEREFORE, the defendants’ Motion to Decertify [Doc. 301] is granted. The court

decertifies the collective action and dismisses the claims of the opt-in plaintiffs without prejudice.

To avoid prejudice to the opt-in plaintiffs who may choose to file their own cases, the court invokes

its equity power to toll the applicable statute of limitations for twenty days following the issuance

of this order. The case remains pending as to the individual claims of the named plaintiff, Joseph

Goodly.

          IT IS SO ORDERED this 1st day of November, 2018.




                                                  7
